The appeal in this case is upon the record proper. There being no bill of exceptions, we cannot review the action of the trial court in refusing the written charges requested by the defendant. Franklin v. State, 16 Ala. App. 192, 76 So. 476; Richey v. State,16 Ala. App. 187, 76 So. 471; Mack v. State, 201 Ala. 269,77 So. 683; Paitry v. State, 196 Ala. 598, 72 So. 36.
For a like reason we are unable to review the action of the court in overruling defendant's motion for a new trial. Windom v. State, 18 Ala. App. 430, 93 So. 79; Thomas v. State, 18 Ala. App. 540,93 So. 237; McCollum v. State, 18 Ala. App. 558, 93 So. 261; Pearce v. State, 18 Ala. App. 611, 93 So. 221; Stover v. State,204 Ala. 311, 85 So. 393; Gen. Acts Ala. 1915, p. 722.
We find no error on the record, and the judgment of conviction will be affirmed.
Affirmed.